          Case 1:21-cv-05411-JPC Document 45 Filed 07/29/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ROC-A-FELLA RECORDS, INC.,

                        P LAINTIFF,
                                                          Case No. 1:21-cv-05411-JPC
        -AGAINST -
                                                          Hon. John P. Cronan
 DAM ON DASH,
                                                          ESI PLAN AND [PROPOS ED] ORDER
                        DEFENDANT .




The parties in this action stipulate and agree that the following ESI Plan and [Proposed]
Order shall govern the preservation, collection, and production of electronically stored
information and documents in this action.
(1)    Description of Claims/Counterclaims/Cross-Claims:

        Roc-A-Fella Records, Inc. (“RAF, Inc.”) owns all rights to the album Reasonable Doubt,
including its copyright. RAF, Inc. alleges that Damon Dash (“Dash”)—a minority shareholder in
the company—unlawfully stole and attempted to auction the copyright to Reasonable Doubt. As
a result, RAF, Inc. filed this action, asserting claims for declaratory relief (regarding the
ownership of and rights to Reasonable Doubt), breach of fiduciary duty, conversion, replevin,
and unjust enrichment. RAF, Inc. also sought injunctive relief. On July 2, 2021, the Court
preliminarily enjoined Dash from “selling, assigning, pledging, encumbering, contracting with
regard to, or in any way disposing of any property interest in Reasonable Doubt, including its
copyright.” (ECF No. 27 at 1 (emphasis added).)

        Dash contends that he did not steal or attempt to sell the copyright to Reasonable Doubt.
Rather, he merely sought to sell his one-third ownership interest in RAF, Inc. Dash further
contends that RAF, Inc. filed this action without authority and, therefore, brings a counterclaim
for declaratory relief regarding, among other things, RAF, Inc.’s ability to enter into contracts to
retain counsel and file lawsuits.

       (a)     Plaintiff’s Estimated Monetary Damages and Description of Other Relief
               Sought:

      RAF, Inc. seeks the following categories of damages: general and/or compensatory
damages in an amount to be determined at trial for all injuries suffered as a result of Dash’s
wrongdoing; nominal damages; punitive damages; pre-judgment and post-judgment interest at
the maximum rate allowable by law; and the cost of suit and attorneys’ fees. RAF, Inc. also

                                                 1
          Case 1:21-cv-05411-JPC Document 45 Filed 07/29/21 Page 2 of 7




seeks a judgment declaring the following: (a) RAF, Inc. owns all the rights to Reasonable
Doubt, including its copyright; (b) Dash, as a RAF, Inc. shareholder, has no direct ownership
interest in Reasonable Doubt; (c) Dash is not permitted to sell any interest in Reasonable Doubt;
and (d) Dash must transfer to RAF, Inc. any NFT or other asset in his possession, custody, or
control reflecting rights to Reasonable Doubt.

       (b)     Defendant’s Estimated Damages on any Counterclaim/Cross -Claims and
               Description of Other Relief Sought:

       Dash seeks declaratory relief regarding, among other things, RAF, Inc.’s ability to enter
into contracts to retain counsel and file lawsuits. Dash also seeks the following categories of
damages: the cost of suit and attorneys’ fees.

(2)    Meet and Confer. Pursuant to Fed. R. Civ. P. 26(f), counsel are required to meet and
       confer regarding certain matters relating to electronic discovery before the Initial Pretrial
       Conference (the Rule 16 Conference). Counsel hereby certify that they have met and
       conferred to discuss these issues.

       Date of parties’ meet and confer conference: July 5, 2021.

(3)    Preservation.

       (a)     The parties have discussed the obligation to preserve potentially relevant
               electronically stored information and agree to the following scope and
               methods for preservation, including but not limited to:

        RAF, Inc. will preserve and retain email correspondence, text messages, instant
messages, ephemeral data, business records and communications, financial and transactional
records and spreadsheets, and such other documents that it comes to understand are reasonably
related to the matters set forth in the pleadings.

       Dash will preserve and retain email correspondence, text messages, instant messages,
ephemeral data, business records and communications, financial and transactional records and
spreadsheets, and such other documents that he comes to understand are reasonably related to the
matters set forth in the pleadings.

       (b)     State the extent to which the parties have disclosed or have agreed to disclose
               the dates, contents, and/or recipients of “litigation hold” communications.

         The parties have not disclosed or agreed to disclose the dates, contents, and/or recipients
of “litigation hold” communications.




                                                 2
            Case 1:21-cv-05411-JPC Document 45 Filed 07/29/21 Page 3 of 7




(4)       Collection

          (a)    State the extent to which the parties have agreed on the scope of documents
                 to be collected (e.g., custodians and files/folders, servers, databases) for
                 search and review and agreement on methods of collection.

          The parties have not agreed on the scope of documents to be collected for search and
review.

          (b)    Source(s) of Electronically Stored Information. The parties anticipate that
                 discovery may occur from one or more of the following potential source(s) of
                 electronically stored information [e.g., email, word processing documents,
                 spreadsheets, presentations, databases, instant messages, web sites, blogs,
                 social media, ephemeral data, etc.]:

        The parties’ sources of electronically stored information include mail correspondence,
text messages, instant messages, ephemeral data, business records and communications, financial
and transactional records and spreadsheets, and such other documents that it comes to understand
are reasonably related to the matters set forth in the pleadings.

          (c)    Custodians/Databases. The parties have agreed that data will be collected
                 from the following custodians/databases for review:

      RAF, Inc.’s Custodians: RAF, Inc. and BDO USA, as well as their respective computers
and mobile devices.

          Dash’s Custodians: Damon Dash as well as his respective computers and mobile devices.

(5)       Search and Review

          (a)    The parties have discussed methodologies or protocols for the search and
                 review of electronically stored information, as well as the disclosure of
                 techniques to be used. (Some of the approaches that may be considered
                 include: the use and exchange of keyword search lists, “hit reports,” and/or
                 responsiveness rates; concept search; machine learning, or other advanced
                 analytical tools; limitations on the fields or file types to be searched; date
                 restrictions; limitations on whether back-up, archival, legacy, or deleted
                 electronically stored information will be searched; testing; sampling; etc.)
                 To the extent the parties have reached agreement as to search and review
                 methods, provide details below:

        The parties propose to use and exchange keyword search lists to run against the parties’
respective document collections. This proposal includes: (i) that initial keyword search lists are
exchanged no later than August 11, 2021; (ii) that the parties agree to meet and confer in good
faith to address any disputes with regard to the initial keyword search lists; and (iii) that the
parties reach agreement on final keyword search lists no later than August 18, 2021. After the
final keyword search lists are run against the parties’ respective document collections, the parties


                                                  3
         Case 1:21-cv-05411-JPC Document 45 Filed 07/29/21 Page 4 of 7




shall conduct a privilege review and proceed with production of all responsive, non-privileged
documents.

(6)    Production

       (a)     Limitations on Production. The parties have discussed factors relating to the
               scope of production, including but not limited to: (i) number of custodians;
               (ii) date ranges for which potentially relevant data will be drawn; (iii) timing
               of productions (including phased discovery or rolling productions);
               (iv) prioritization of review; and (vi) electronically stored information in the
               custody or control of non-parties. To the extent the parties have reached
               agreements related to any of these factors, describe below:

        RAF, Inc. will produce documents from its custodians: RAF, Inc. and BDO USA. The
date ranges for potentially relevant data are April 1, 2021, to June 18, 2021. RAF, Inc. may
employ a rolling production to facilitate an efficient production of documents following review
of the same.

        Dash will produce documents from his custodians: Damon Dash. The date ranges for
potentially relevant data are April 1, 2021, to June 18, 2021. Dash may employ a rolling
production to facilitate an efficient production of documents following review of the same.

       (b)     Form(s) of Production and Metadata to be produced:

               (1)    The parties have readied the following agreements regarding the
                      form(s) of productions and metadata fields to be produced:

         The parties attach as Exhibit A their proposal for the form of productions and metadata
fields to be produced, to the extent possible.

               (2)    Please specify any exceptions to the form(s) of production indicated
                      above (e.g., word processing documents in TIFF with load files, but
                      spreadsheets in native form):

        The parties’ position as to any exceptions to the form of production indicated above is as
set forth in Exhibit A.

               (3)    Methods to expedite review. The parties have discussed and agree to
                      the following (e.g., de -deduplication, email threading, etc.)

        To the extent possible, the parties have agreed to de-duplication and email threading prior
to producing documents to the requesting party.

               (4)    Privileged Material

        The parties shall comply with Federal Rule of Civil Procedure 26(b)(5)(A) and exchange
privilege logs by no later than October 1, 2021.


                                                4
         Case 1:21-cv-05411-JPC Document 45 Filed 07/29/21 Page 5 of 7




       The parties agree to meet and confer in good faith regarding whether to seek a F.R.E.
502(d) order in this case.

The preceding constitutes the agreement(s) reached between the parties to certain matters
concerning electronic discovery as of this date. Counsel certify that in connection with
preparation of this ESI Plan and [Proposed] Order they are sufficiently knowledgeable in
matters relating to their clients’ technological systems to discuss competently issues
relating to electronic discovery, or have involved someone competent to address these
issues on their behalf.

Party:   ROC-A-FELLA RECORDS, INC.               By:   /s/ Alex Spiro

Party:   DAMON DASH                              By:   /s/ Natraj Bhushan

DATED: July 29, 2021                      SO ORDERED;
         New York, New York



                                          John P. Cronan
                                          United States District Judge




                                             5
          Case 1:21-cv-05411-JPC Document 45 Filed 07/29/21 Page 6 of 7




                                          Exhibit A

The Parties’ Preferred Production Formatting:

             Image Format: Black-and-white Group IV Single-Page TIFFs (300 DPI). Color
              images should be provided in .JPG format when color is necessary. Image file
              names should match the page identifier for that specific image and end with
              the .tif (or .jpg if needed) extension.

             Database Load Files: Documents produced shall be provided with (i) Standard
              Concordance delimited load file(s) and (ii) Opticon delimited cross-reference
              file(s). Concordance load files shall contain the fields listed in Table A.

             OCR/Extracted Text Format: Document level text files named for the Bates
              number corresponding to the first page of the document. Do not include text in the
              load file. Text files should be in a directory named “TEXT.”

             Natives: Documents produced in native file format shall be labeled, to the extent
              practicable, by assigning a Bates number as the filename (e.g., ABC0000001.xls).
              The load file should contain a field called “NATIVE” with the path to the
              corresponding native file. Native files should be in a directory named
              “NATIVES.”

                    Excel spreadsheets and other files that cannot be imaged in a useful
                     manner should be produced in native format to enable the parties to review
                     those files. If there are non-printable files in the production set (mpg, wav,
                     mdb, etc.), they should be produced as native files.

                    Counsel may seek supplemental production of native files for any
                     produced images that are deemed unusable, unsearchable, or unduly
                     burdensome.

             Paper Documents: If a party converts paper documents into electronic format,
              distinct documents should not be merged into a single record, and single
              documents should not be split into multiple records (i.e., paper documents should
              be logically unitized). In the case of an organized compilation of separate
              documents – for example, a binder containing several separate documents behind
              numbered tabs – the document behind each tab should be scanned separately, but
              the relationship among the documents in the compilation should be reflected in
              the proper coding of the beginning and ending document and attachment fields.
              For each document the title or subject and date should be captured as metadata. If
              the document was originally an email and it now exists only in paper form, the to
              / from / cc / date and subject should be captured as metadata too.




                                               6
Case 1:21-cv-05411-JPC Document 45 Filed 07/29/21 Page 7 of 7




                            TABLE A
         Field                           Description
  BegProd              Bates number corresponding to the first page
                       of the document.
  EndProd              Bates number corresponding to the last page
                       of the document.
  BegProdAtt           Bates number corresponding to the first page
                       of a document family.
  EndProdAtt           Bates number corresponding to the last page
                       of a document family.
  PageCount            Number of pages/images for the document.
  Custodian            Name of the person from whom the file is
                       produced.
  Author               The author of the document or sender of
                       email
  Recip                The recipient(s) of the document/email.
  CC                   The individuals copied on the
                       document/email, if any.
  BCC                  The individuals blind copied on the email, if
                       any.
  DocTitle             The title of a document or the subject of an
                       email.
  DocType              Type of document, such as Microsoft Word,
                       Adobe Portable Document Format, Microsoft
                       Excel.
  Date Sent            The date an email was sent.
  Time Sent            The time an email was sent.
  Date Received        The date an email was received.
  Time Received        The time an email was received.
  Date Created         The date the file was created, if available.
  Time Created         The time the file was created, if available.
  Date Last Modified   The date the file was last modified, if
                       available.
  Time Last Modified   The time the file was last modified, if
                       available.
  Folder               The folder the document is stored in.
  LastAuthor           The name of the person who last edited the
                       document
  MD5Hash              MD5HASH of electronic files
  TextPath             Path to the records’ corresponding text file.
                       Do not include actual text in load files.
  Native               The file path that the corresponding
                       production Native file resides in.




                                 7
